PER CURIAM.
Eugene Gray appeals from the district court’s orders dismissing his employment discrimination and related civil claims. Our review of the record, the parties’ briefs, and the opinions of the district court discloses no reversible error. Accordingly, we affirm on the reasoning of the district court. Gray v. Cohen, No. CA-99-255-3; Gray v. United States Defense Commissary Agency, No. CA-99-838-3 (E.D. Va. Apr. 21, 2001 & July 11, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.